 1   Mark Brnovich
     Attorney General
 2
 3   Michael K. Goodwin, Bar No. 014446
     Assistant Attorneys General
 4   2005 N. Central Avenue
     Phoenix, Arizona 85004-1592
 5   Telephone: (602) 542-7674
 6   Facsimile: (602) 542-7644
     Michael.Goodwin@azag.gov
 7
     Attorneys for Defendants
 8
 9                        IN THE UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF ARIZONA
11   Brittney Fountain,
                                                Case No: CV-21-00356-JJT
12                         Plaintiff,
                                                AMENDED ANSWER OF DEFENDANT
13   vs.                                        STATE OF ARIZONA
14   State of Arizona, et al.
15                         Defendants.
16
17          In response to the numbered paragraphs in the Complaint, Defendant State of
18   Arizona (Defendant) admits, denies, and alleges as follows:
19          1.     Admit the allegations in paragraph 1.
20          2.     Admit only that Plaintiff has been employed as a correctional officer since
21   2018, and affirmatively allege that she was and is employed by the Arizona Department
22   of Corrections, Rehabilitation, and Reentry (“the Department”).
23          3.     Admit only that the State of Arizona is a governmental entity and that the
24   Department is a state agency. Lack sufficient knowledge or information to admit the
25   truth of the remainder of paragraph 3, and affirmatively allege that the State is organized
26   under the Constitution and laws of Arizona.
27          4.     Admit only that Jason McClelland was a correctional sergeant employed
28   by the Department, and affirmatively allege that he became a sergeant in 2017. Deny
 1   that McClelland was a state actor. Lack sufficient knowledge or information to admit
 2   the truth of the remainder of the allegations in paragraph 4.
 3          5.     Admit only that Jeffrey Van Winkle was employed as Warden of ASPC-
 4   Florence, and affirmatively allege that he became Warden of the prison in August 2019.
 5   Lack sufficient knowledge or information to admit or deny the truth of the remainder of
 6   the allegations in paragraph 5.
 7          6.     Admit only that Charles Ryan was employed as the Department’s Director
 8   from approximately 2009 to September 2019. Lack sufficient knowledge or information
 9   to admit or deny the truth of the remainder of the allegations in paragraph 6 of the
10   Complaint.
11          7.     Admit only that David Shinn has been employed as the Department’s
12   Director since approximately October 2019. Lack sufficient knowledge or information
13   to admit or deny the truth of the remainder of the allegations in paragraph 7 of the
14   Complaint.
15          8.     Admit that the State of Arizona is and was an employer within the meaning
16   of Title VII. Deny the other allegations in paragraph 8.
17          9.     Paragraph 9 is a legal conclusion to which no admission or denial is
18   required. To the extent a response is required, the allegations in paragraph 9 are denied.
19          10.    Admit the allegations in paragraph 10.
20          11.    Admit the allegations in paragraph 11.
21          12.    Lack sufficient knowledge or information to admit or deny the truth of the
22   allegations in paragraph 12.
23          13.    Admit the allegations in the first sentence of paragraph 13 except as to the
24   date. Admit the allegations in the second sentence of paragraph 13.
25          14.    Paragraph 14 contains no factual allegations to which an admission or
26   denial is required. The State acknowledges that if there are genuine issues of material
27   fact, this action would be triable to a jury.
28          15.    Admit the allegations in paragraph 15.

                                                 2
 1         16.    Lack sufficient knowledge or information to admit or deny the truth of the
 2   allegations in paragraph 16, and affirmatively allege that no one made allegations that
 3   McClelland engaged in inappropriate sexual conduct before July 2020.
 4         17.    Lack sufficient knowledge or information to admit or deny the truth of the
 5   allegations in paragraph 17.
 6         18.    Lack sufficient knowledge or information to admit or deny the truth of the
 7   allegations in paragraph 18.
 8         19.    Lack sufficient knowledge or information to admit or deny the truth of the
 9   allegations in paragraph 19.
10         20.    Lack sufficient knowledge or information to admit or deny the truth of the
11   allegations in paragraph 20, and affirmatively allege that the Department received no
12   complaint regarding the alleged incident in 2014.
13         21.    Admit the allegations in paragraph 21.
14         22.    Admit that McClelland was a member of the Tactical Support Unit. Lack
15   sufficient knowledge or information to admit or deny the truth of the remainder of the
16   allegations in paragraph 22.
17         23.    Lack sufficient knowledge or information to admit or deny the truth of the
18   allegations in paragraph 23.
19         24.    Lack sufficient knowledge or information to admit or deny the truth of the
20   allegations in paragraph 24.
21         25.    Lack sufficient knowledge or information to admit or deny the truth of the
22   allegations in paragraph 25.
23         26.    Lack sufficient knowledge or information to admit or deny the truth of the
24   allegations in paragraph 26.
25         27.    Lack sufficient knowledge or information to admit or deny the truth of the
26   allegations in paragraph 27.
27         28.    Lack sufficient knowledge or information to admit or deny the truth of the
28   allegations in paragraph 28.

                                             3
 1         29.    Lack sufficient knowledge or information to admit or deny the truth of the
 2   allegations in paragraph 29.
 3         30.    Lack sufficient knowledge or information to admit or deny the truth of the
 4   allegations in paragraph 30.
 5         31.    Lack sufficient knowledge or information to admit or deny the truth of the
 6   allegations in paragraph 31.
 7         32.    Lack sufficient knowledge or information to admit or deny the truth of the
 8   allegations in paragraph 32.
 9         33.    Admit that the Department hired Plaintiff as a correctional officer in 2018
10   and later assigned her to work at ASPC-Florence.        Deny the other allegations in
11   paragraph 33, and affirmatively allege that Plaintiff was hired in July 2018 and began
12   working at ASPC-Florence in September 2018.
13         34.    Lack sufficient knowledge or information to admit or deny the truth of the
14   allegations in paragraph 34, except admit that McClelland was a sergeant.
15         35.    Lack sufficient knowledge or information to admit or deny the truth of the
16   allegations in paragraph 35.
17         36.    Lack sufficient knowledge or information to admit or deny the truth of the
18   allegations in paragraph 36.
19         37.    Lack sufficient knowledge or information to admit or deny the truth of the
20   allegations in paragraph 37.
21         38.    Lack sufficient knowledge or information to admit or deny the truth of the
22   allegations in paragraph 38.
23         39.    Lack sufficient knowledge or information to admit or deny the truth of the
24   allegations in paragraph 39.
25         40.    Lack sufficient knowledge or information to admit or deny the truth of the
26   allegations in paragraph 40.
27         41.    Lack sufficient knowledge or information to admit or deny the truth of the
28   allegations in paragraph 41.

                                             4
 1         42.    Lack sufficient knowledge or information to admit or deny the truth of the
 2   allegations in paragraph 42.
 3         43.    Lack sufficient knowledge or information to admit or deny the truth of the
 4   allegations in paragraph 43.
 5         44.    Lack sufficient knowledge or information to admit or deny the truth of the
 6   allegations in paragraph 44.
 7         45.    Lack sufficient knowledge or information to admit or deny the truth of the
 8   allegations in paragraph 45.
 9         46.    Admit that Plaintiff did not immediately report the alleged assaults. Lack
10   sufficient knowledge or information to admit or deny the truth of the remainder of the
11   allegations in paragraph 46.
12         47.    Lack sufficient knowledge or information to admit or deny the truth of the
13   allegations in paragraph 47.
14         48.    Lack sufficient knowledge or information to admit or deny the truth of the
15   allegations in paragraph 48.
16         49.    Lack sufficient knowledge or information to admit or deny the truth of the
17   allegations in paragraph 49.
18         50.    Lack sufficient knowledge or information to admit or deny the truth of the
19   allegations in paragraph 50.
20         51.    Lack sufficient knowledge or information to admit or deny the truth of the
21   allegations in paragraph 51.
22         52.    Lack sufficient knowledge or information to admit or deny the truth of the
23   allegations in paragraph 52.
24         53.    Deny the allegations in paragraph 53.
25         54.    Lack sufficient knowledge or information to admit or deny the truth of the
26   allegations in paragraph 54.
27         55.    Admit the allegations in paragraph 55.
28

                                            5
 1          56.    Lack sufficient knowledge or information to admit or deny the truth of the
 2   allegations in paragraph 56.
 3          57.    Lack sufficient knowledge or information to admit or deny the truth of the
 4   allegations in paragraph 57.
 5          58.    Lack sufficient knowledge or information to admit or deny the truth of the
 6   allegations in paragraph 58.
 7          59.    Admit that Plaintiff returned to ASPC-Florence in December 2019. Deny
 8   the other allegations in paragraph 59.
 9          60.    Lack sufficient knowledge or information to admit or deny the truth of the
10   allegations in paragraph 60.
11          61.    Admit the allegations of paragraph 61 except as to the date, and
12   affirmatively allege that CIU began investigating on July 16, 2020, after receiving a
13   report of the alleged assault.
14          62.    Admit that after the CIU investigation began, Plaintiff and three other
15   females who worked in the prison told investigators that they had been subjected to
16   unwanted conduct of a sexual nature by McClelland. Lack sufficient knowledge or
17   information to admit or deny the truth of the remainder of the allegations in paragraph
18   62.
19          63.    Admit the allegations in paragraph 63.
20          64.    Lack sufficient knowledge or information to admit or deny the truth of the
21   allegations in paragraph 64.
22          65.    Deny the allegations in paragraph 65.
23          66.    Lack sufficient knowledge or information to admit or deny the truth of the
24   allegations in paragraph 66.
25          67.    Lack sufficient knowledge or information to admit or deny the truth of the
26   allegations in paragraph 67.
27          68.    Lack sufficient knowledge or information to admit or deny the truth of the
28   allegations in paragraph 68.

                                              6
 1          69.    Admit only that the Department transferred McClelland to ASPC-Eyman.
 2   Lack sufficient knowledge or information to admit or deny the truth of the other
 3   allegations in paragraph 69, and affirmatively allege that McClelland’s transfer occurred
 4   shortly after the CIU investigation began.
 5          70.    Admit the allegations in paragraph 70.
 6          71.    Deny the allegations of paragraph 71.
 7          72.    Lack sufficient knowledge or information to admit or deny the truth of the
 8   allegations in paragraph 72.
 9          73.    Deny that Van Winkle issued a directive that Plaintiff stay off social
10   media. Lack sufficient knowledge or information to admit or deny the truth of the
11   remainder of the allegations in paragraph 73.
12          74.    Lack sufficient knowledge or information to admit or deny the truth of the
13   allegations in paragraph 74.
14          75.    Admit that Van Winkle had supervisory authority over Plaintiff. Deny that
15   Van Winkle was Plaintiff’s immediate supervisor and further deny that he took any
16   tangible employment action against her. Lack sufficient knowledge or information to
17   admit or deny the truth of the remainder of the allegations in paragraph 75.
18          76.    Admit the allegations in paragraph 76.
19          77.    Admit the allegations in paragraph 77.
20          78.    Lack sufficient knowledge or information to admit or deny the truth of the
21   allegations in paragraph 78.
22          79.    Lack sufficient knowledge or information to admit or deny the truth of the
23   allegations in paragraph 79.
24          80.    Admit only that Plaintiff took leave from work and has not returned. Lack
25   sufficient knowledge or information to admit or deny the truth of the remainder of the
26   allegations in paragraph 80.
27          81.    The responses to paragraph 1-80 are adopted and incorporated by
28   reference.

                                              7
 1          82.    Deny the allegations of paragraph 82.
 2          83.    Deny the allegations of paragraph 83.
 3          84.    Lack sufficient knowledge or information to admit or deny the truth of the
 4   allegations in subparagraph (a) of paragraph 84. Deny the other allegations in paragraph
 5   84.
 6          85.    Deny the allegations in paragraph 85.
 7          86.    Deny the allegations in paragraph 86.
 8          87.    Lack sufficient knowledge or information to admit or deny the truth of the
 9   allegations in paragraph 87.
10          88.    Lack sufficient knowledge or information to admit or deny the truth of the
11   allegations in paragraph 88.
12          89.    Lack sufficient knowledge or information to admit or deny the truth of the
13   allegations in paragraph 89.
14          90.    The responses to paragraph 1-89 are adopted and incorporated by
15   reference.
16          91.    Paragraph 91 states a legal conclusion to which no response is required.
17   To the extent a response is required, Defendant is without sufficient knowledge or
18   information to admit or deny the truth of the allegations in paragraph 91.
19          92.    Lack sufficient knowledge or information to admit or deny the truth of the
20   allegations in paragraph 92.
21          93.    Lack sufficient knowledge or information to admit or deny the truth of the
22   allegations in paragraph 93.
23          94.    Lack sufficient knowledge or information to admit or deny the truth of the
24   allegations in paragraph 94.
25          95.    Lack sufficient knowledge or information to admit or deny the truth of the
26   allegations in paragraph 95.
27          96.    Lack sufficient knowledge or information to admit or deny the truth of the
28   allegations in paragraph 96.

                                              8
 1          97.    The responses to paragraph 1-96 are adopted and incorporated by
 2   reference.
 3          98.    Paragraph 98 states a legal conclusion to which no response is required.
 4   To the extent a response is required, Defendant is without sufficient knowledge or
 5   information to admit or deny the truth of the allegations in paragraph 98.
 6          99.    Deny the allegations in paragraph 99.
 7          100.   Deny the allegations in paragraph 100.
 8          101.   Deny the allegations in paragraph 101.
 9          102.   Deny the allegations in paragraph 102.
10          103.   Deny the allegations in paragraph 103.
11          104.   Deny the allegations in paragraph 104.
12          105.   Deny the allegations in paragraph 105.
13          106.   Deny the allegations in paragraph 106.
14          107.   Deny the allegations in paragraph 107.
15          108.   Deny all allegations in the Complaint not specifically admitted above.
16          109.   Deny that Plaintiff is entitled to any of the relief requested in her
17   Complaint, and affirmatively allege that Plaintiff’s claim against the State is subject to
18   42 U.S.C. § 1981a.
19
20                                 AFFIRMATIVE DEFENSES
21          1.     Plaintiff’s claim is barred, in whole or in part, by the statute of limitations.
22          2.     Plaintiff failed to exhaust administrative remedies.
23          3.     Plaintiff’s claim is barred by the Faragher-Ellerth defense.
24          4.     Plaintiff failed to mitigate damages.
25          5.     Plaintiff failed to exhaust her administrative remedies.
26          6.     Plaintiff’s claim is barred, in whole or in part, by the doctrine of laches.
27
28

                                                9
 1           WHEREFORE, having fully answered Plaintiff’s Complaint, the Defendant State
 2   of Arizona requests that this matter be dismissed, that it be awarded its costs and
 3   attorney’s fees and such other and further relief as the Court deems just and proper.
 4
 5           RESPECTFULLY SUBMITTED this 9th day of July, 2021.
 6
                                                      Mark Brnovich
 7                                                    Attorney General
 8                                                    s/ Michael Goodwin
 9                                                    Michael K. Goodwin
                                                      Assistant Attorneys General
10                                                    Attorneys for Defendants

11
12
13
14
15   I certify that I electronically
16   transmitted the attached document
     to the Clerk’s Office using the
17   CM/ECF System for filing, which
     generates a Notice of Filing to the
18   following CM/ECF registrants on this
     9th day of July, 2021:
19
     Anne E. Findling, Esq.
20   Lauren E. Channell, Esq.
     ROBBINS & CURTIN, P.L.L.C.
21   301 East Bethany Home Rd, #B-100
     Phoenix, AZ 85012
22
23   Georgia A. Staton
     Ravi V. Patel
24   JONES, SKELTON & HOCHULI P.L.C.
     40 North Central Avenue
25   Phoenix, AZ 85004
     Attorneys for Defendant Jason McClelland
26
27   s/ Deb Czajkowski
     #9396583v2
28

                                              10
